“Case 1:21-cv-20556-KMM Document1 Entered on FLSD Docket 02/09/2021 Page 1 of 7

UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

 

IN ADMIRALTY

NAVAL LOGISTIC, INC. d/b/a
MIDDLE POINT MARINA,

Plaintiff
Vv.
M/V PETRUS, in rem,
and GREG PACK, in personam,

Defendant.

/
VERIFIED COMPLAINT

Plaintiff, Naval Logistic, Inc. d/b/a Middle Point Marina (“MPM”), by and through
undersigned counsel, sues Defendants, M/V Petrus (“Vessel”), in rem, and its owner, Greg Pack,
in personam, and alleges as follows:

l. The Court has jurisdiction over this cause pursuant to the provisions of Section
1333 of Title 28, United States Code. This is an admiralty and maritime claim within the meaning
of Rule 9(h). This is an action to enforce a maritime claim within the meaning of Rule 9(h). This
is an action to enforce a maritime lien on a vessel which is authorized by 46 USC Section
31342(a)(2) and is brought pursuant to Rule C(1)(b) of the Supplement Rules for Admiralty and
Maritime Claims.

2. At all times material hereto, Plaintiff, MPM, was and still is a Florida corporation
which operates a shipyard located at 3601 NW South River Drive, Miami, Florida.

3. Defendant, M/V Petrus, is an 88-foot motor vessel registered in Florida under

Registration no. FL 1219 RR, HIN 022317, Decal no. D360096. At all times material hereto, the
“Case 1:21-cv-20556-KMM Document1 Entered on FLSD Docket 02/09/2021 Page 2 of 7

M/V Petrus was owned by Defendant, Greg Pack, whose address is 870 W 1100 W Bountiful,
Utah 84087. The Defendant, Greg Pack, is the owner of M/V Petrus. Defendant, M/V Petrus, is
presently located within this district and within the jurisdiction of the Court. The Petrus is presently
located at MPM, 3601 NW South River Drive, Miami, Florida 33142. |

COUNT I
Breach of Contract

4, Plaintiff re-alleges and incorporates herein paragraphs | through 3 above, as if fully
stated herein and further alleges:

5: As per Defendant Greg Pack’s Instructions, on or around December 18, 2020, MPM
picked up, towed and delivered M/V Petrus to MPM from RMK Merrill Stevens Marina to store
the M/V Petrus at MPM.

6. The charges for towing the M/V Petrus from RMK Merrill Stevens Marina to MPM
on or around December 18, 2020 was $2,500.00 plus sales tax of 7% and environmental fees of
5%.

te On December 21, 2020 M/V Petrus sank. Thereafter, MPM salvaged, dewatered,
floated, lifted, hauled out and blocked the M/V Petrus on land in MPM’s yard where it currently
remains.

8. The fees incurred in salvaging, dewatering, floating, lifting, hauling out and
blocking the M/V Petrus on or around December 21, 2020 totaled $70,000.00 plus sales tax of 7%
and environmental fees of 5%.

9. On or about January 11, 2021, Defendant, Greg Pack, individually and on behalf of
the M/V Petrus, entered into a Shipyard Agreement for storage of the vessel, M/V Petrus. A copy

of the Shipyard Agreement is attached hereto as Exhibit “A”.

5
FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-368-6555 / Fax: 305-374-9077
Case 1:21-cv-20556-KMM Document1 Entered on FLSD Docket 02/09/2021 Page 3 of 7

10. The same day, Greg Pack gave MPM two checks for the combined amount of
$10,075.55 as a deposit towards the towing and salvage services rendered by MPM. A copy of
these checks is attached hereto as Exhibit “B”.

11. It was also agreed that day that MPM would charge Greg Pack’s credit card on file
for the storage of the M/V Petrus for the period of December 22, 2020 through January 22, 2021
at a discounted rate of $3,500.00 plus sales tax of 7% and environmental fees of 5%. This payment
was processed on January 21, 2021. A copy of Invoice no. 07292020-186 is attached hereto as
Exhibit “C”.

12. The Vessel was initially to be removed from MPM by January 22, 2021.

13. If the Vessel was not removed by January 22, 2021 it was then agreed that Plaintiff,
MPM, would charge Defendants a rate of $220.00 per day plus sales tax of 7% and environmental
fees of 5%.

14. Defendants, Greg Pack and M/V Petrus, failed to remove the Vessel by January 22,
2021.

15. | The charges for unpaid storage incurred from January 22, 2021 through February
8, 2021 totals $4,201.89. These charges continue to accrue at the rate of $220 per day plus sales
tax of 7% and environmental fees of 5%. A copy of Invoice no. 07292020-205 is attached hereto
as Exhibit “D”.

16. The charges for towage and salvage services rendered to the M/V Petrus totals
$91,529.30. A copy of Invoice no. 07292020-176 is attached hereto as Exhibit “E”.

Li, Defendant Greg Pack has only paid $10,075.55 in regard to Invoice no. 07292020-

176. See Ex. B, E.

3
FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-368-6555 / Fax: 305-374-9077
Case 1:21-cv-20556-KMM Document1 Entered on FLSD Docket 02/09/2021 Page 4 of 7

18. The unpaid balance on Invoice no. 07292020-176 that remains due and owing to
MPM in regard to the M/V Petrus as of the date of the filing of this Complaint is $81,453.75. id.

19. The total amount due and owing to MPM in regard to the M/V Petrus between
Invoice no. 07292020-176 and 07292020-205 as of the date of the filing of this Complaint is
$85,669.89. See Ex. DE.

20. Plaintiff, MPM, has attempted to ascertain from Defendant, Greg Pack, when the
M/V Petrus will be removed from MPM and when the outstanding charges for storage and salvage
services will be paid, but Defendant Greg Pack has failed and/or refused to respond. Thus, the
M/V Petrus remains at MPM incurring storage charges each day and the outstanding invoice(s)
remain unpaid.

21. As a direct and proximate result of Defendants failure to remove the vessel and pay
the outstanding charges, Plaintiff, MPM, has sustained damages of $85,669.89 plus attorney’s fees
and additional charges accrue daily causing further damage to Plaintiff, MPM.

WHEREFORE, Plaintiff requests the Court enter judgment against Defendant, Greg Pack
in personam, and against Defendant M/V Petrus in rem for the full amount of Plaintiff's damages,
plus pre-judgment interest, attorney's fees and costs.

COUNT II
MARITIME LIEN FOR NECESSARIES

22. Plaintiff, MPM, re-alleges and incorporates herein paragraphs | through 21, above,
as if fully stated herein and further alleges.

23. The providing of salvage services and storage for a vessel creates a maritime lien
against the vessel. See Robbie's of Kev W. v. M V Komeay ITI, 470 F. Supp. 3d 1264, 1268 (S.D.
Fla, 2020) (providing a “necessary” such as salvage or storage to a vessel entitles the provider to

a maritime lien).

4
FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-368-6555 / Fax: 305-374-9077
“Case 1:21-cv-20556-KMM Document1 Entered on FLSD Docket 02/09/2021 Page 5 of 7

24. Plaintiff, MPM, has a valid maritime lien against the M/V Petrus for necessaries
for its storage and salvage services provided to the M/V Petrus.

25. Defendant, M/V Petrus, and its owner have failed and/or refused to pay of the
outstanding charges owed to Plaintiff, MPM, and Plaintiff, MPM, has a direct cause of action
against the M/V Petrus, jn rem.

26. Plaintiff, MPM, requests that this Honorable Court issue a warrant for arrest in rem
allowing the United States Marshal to arrest the vessel. If Plaintiff, MPM’s maritime lien is not
paid in a timely fashion, Plaintiff, MPM, will request this Honorable Court to direct the United
States Marshal to sell the vessel at the Marshal’s auction to satisfy the maritime lien.

WHEREFORE, Plaintiff, MPM, respectfully requests the following:

A. A warrant for arrest issue against the M/V Petrus, her engines, boilers, tackle,
equipment, furniture, apparel, etc., and that any person, firm or corporation
claiming any interest in said vessel may be cited to appear and answer this
Complaint: and

B. The Court direct that notice of commencement of this suit shall be given by Plaintiff
to the owner of the M/V Petrus and any other persons, firms or corporations having
any interest herein or having filed any mortgages or notices of lien against the
vessel:

CG. That Plaintiff have a judgment entered in its favor for the amounts owed, plus pre-
judgment interest, attorney’s fees and taxable costs of this action; and

D. Plaintiff be awarded such other and further relied as the Court deems just and
proper.

Signed this 8” day of February, 2021.

5
FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-368-6555 / Fax: 305-374-9077
Case 1:21-cv-20556-KMM Document1 Entered on FLSD Docket 02/09/2021 Page 6 of 7

Respectfully submitted,

FOREMAN FRIEDMAN, PA

BY:/4/ Dominic L. Scheer

Jeffrey E. Foreman, Esq.
eng Bar No. 0240310
jforeman(@fflegal.com

Donat L, _ Scheer, Esq.
pee Bar No. 1022250

schee Offlegal com

One Biscayne Tower

2 South Biscayne Boulevard -Suite 2300
Miami, FL 33131

Tel: 305-358-6555 / Fax: 305-374-9077

[THE REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

6

FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-368-6555 / Fax: 305-374-9077
“Case 1:21-cv-20556-KMM Document1 Entered on FLSD Docket 02/09/2021 Page 7 of 7

VERIFICATION

STATE OF FLORIDA)
SS)
COUNTY OF MIAMI)

BEFORE ME, the undersigned authority, personally appeared EDUARD CASTILLO,
who, being first duly sworn according to law, deposes and says that he is the
has read the Complaint, and as to the facts stated to be true, they are true,

on information and belief, he is informed that that they are oli]
Fi Sy 7

SWORN TO and SUBSCRIBED TO before me on this ¢* day of February, 2021.

to the facts stated

  

 

 

Individual personally known OR Individual produced identification ~4
Type and number of identification(s) produced FLD i _—_——a
< ——==—*
NOT LIC

My Commission Expires:

ee, JOSE Visit
38) Notary Public - State of Florida

S. Commission # GG 934755
FR © My Comm. Expires Nov 25, 2023
“Bonded through National Notary Assn.

 

7
FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-368-6555 / Fax: 305-374-9077
